TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2019



                                      NO. 03-19-00200-CV


                                    Paul Johnson, Appellant

                                                 v.

       Mark Boehnke, Marilyn Wilson, Leslie Muller, and Richard Petree, Appellees




     APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                      OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on March 6, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the portion of the trial court’s order dismissing Paul Johnson’s claims against the employees

of Bastrop Central Appraisal District in their official capacities. Therefore, the Court affirms

that portion of the trial court’s order. However, it appears that the Court lacks jurisdiction

over the portion of the trial court’s order pertaining to Johnson’s claims against the employees

in their individual capacities. Therefore, the Court dismisses that portion of the appeal for want of

subject-matter jurisdiction. Johnson shall pay all costs relating to this appeal, both in this Court

and in the court below.